Citation Nr: 0825380	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-14 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1957 to April 
1959.  

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of a March 2003 rating decision issued by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied the veteran's claims 
for entitlement to service connection for chronic otitis 
externa and for entitlement to an increased rating for 
service-connected bilateral hearing loss.

In August 2007, the veteran testified before a Decision 
Review Officer at the Philadelphia RO.  A transcript of that 
hearing has been associated with the claims folder.  

In the August 2007 hearing, the veteran stated that his 
chronic otitis externa was the result of medical treatment 
received from VA health care providers.  The issue of 
entitlement to an award based on an injury, or aggravation of 
an injury, as a result of VA hospitalization or medical or 
surgical treatment, per 38 U.S.C.A. § 1151, has not been 
adjudicated and is referred to the RO for appropriate action.

In an October 2007 rating decision the RO increased the 
rating for hearing loss to 20 percent, effective September 
26, 2007.  In response to an inquiry from the RO the veteran 
indicated in a December 2007 letter that he wanted to 
continue his appeal with regard to the otitis externa issue, 
and thanked the RO for the increased rating.  His 
representative subsequently indicated that the otitis externa 
issue was the only remaining claim on appeal and that is the 
only issue certified as being on appeal.  The Board construes 
the December 2007 letter to the RO as withdrawing the appeal 
as to hearing loss.


FINDING OF FACT

Current otitis externa is not related to active military 
service.


CONCLUSION OF LAW

The criteria for service connection for chronic otitis 
externa have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The duty to notify 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  For claims 
pending on or after May 30, 2008, 38 C.F.R. 3.159 has been 
amended to eliminate the fourth requirement.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Regardless of the new provision, a letter issued by the RO in 
January 2003 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
information in his possession that pertained to his claim.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal.

The letter also notified the veteran of the evidence needed 
to substantiate his claim for service connection.  This 
letter satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
appropriate person or agency.

The United States Court of Veterans Appeals (Court) has also 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran has substantiated his status as a veteran.  The 
January 2003 letter also contained notice as to the elements 
required by Pelegrini.  However, the appellant did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a March 
2007 letter.  However, since the claim is being denied, and 
thus no rating is being given and no effective date is being 
set, he is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini and Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, all required notice was given. 



The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent a VA examination for his 
otitis externa in September 2007.  A record of the 
examination has been associated with the claims file.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

During service, in March 1958, the veteran suffered a 
bilateral ear infection which subsequently resolved.

He underwent VA audiological examinations in August 1999, May 
2001, March 2003, and September 2007.  In 1999 the examiner 
noted that the veteran had previously experienced Lyme 
disease and stated that whenever he got an infection, it 
tended to settle in his ears, but did not otherwise address 
otitis externa.  Otitis externa was not addressed in the May 
2001 audiological examination.  The 2003 examiner diagnosed 
mild sensorineural hearing loss, and commented that the 
veteran's previously diagnosed Lyme disease had settled in 
his ears, but did not address the issue of otitis externa.  
The 2007 examiner noted a review of the veteran's claims file 
and commented that the veteran reported experiencing numerous 
fungal infections in his ears, as chronic otitis externa, 
since 2001, but stated that there was nothing in writing to 
support this medical history.  

The veteran's treatment records from the VA Medical Center 
(VAMC) in Philadelphia, indicate that the veteran presented 
numerous time with complaints of otitis externa and received 
diagnoses and treatment.  Specifically, the veteran was 
diagnosed with bilateral ear fungal infections in November 
2001, with bilateral fungal otitis externa in May 2002, 
otitis externa of the left ear in September 2002 and July 
2003, chronic otitis media in February 2004, chronic otitis 
externa in June and July 2005, and chronic otitis with serous 
effusion in July 2007.  

At the August 2007 hearing, the veteran again stated that his 
chronic otitis externa was the result of VA medical 
treatment.  He stated that his otitis externa had been 
continuous since it was diagnosed in either 2001 or 1999 and 
that he had never received ENT-type medical care from a non-
VA provider.  The veteran opined that his chronic fungal 
infections (diagnosed as otitis externa) were the result of 
ENT treatment provided by the VA.  

In September 2007, another VA examiner reviewed the results 
of the veteran's September 2007 VA exam and found no 
relationship between his treatment for hearing loss and 
tinnitus and the chronic otitis externa.

Analysis

With regard to the three elements of service connection, the 
veteran suffered an in-service injury in the form of a 
bilateral ear infection (noted as otitis media rather than 
otitis externa) in March 1958.  

There is some disagreement as to whether or not the veteran 
has a current diagnosis of chronic otitis externa.  Although 
the September 2007 VA examiner's report noted that there was 
nothing in writing to support a medical history of this 
chronic condition, the veteran's treatment records clearly 
support the diagnosis.  The evidence, thus favors a finding 
that the veteran has a current disability.

The determinative element in the veteran's appeal is a nexus 
between an in-service injury and a current disability.  Thus, 
the remaining question is whether the current chronic otitis 
externa is the result of an occurrence in service.

The veteran has stated that his current otitis externa only 
began in either 1999 or 2001 and is directly attributable to 
ENT treatment provided by VA medical professionals.  As noted 
above, he is not competent to render an opinion on matters of 
medical causation.  Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  However, he is competent to report 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the veteran's lay 
reports do not show a continuity of symptomatology since the 
earliest he alleged experiencing symptoms of chronic otitis 
externa was 40 years after his term of service.

The absence of any clinical evidence of the claimed 
disability for decades after service constitutes negative 
evidence against the claim.  Maxson v. Gober, supra.  The 
silent record weighs the evidence against a finding that the 
veteran experienced otitis externa in service or ever since 
service.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).  

Because the weight of the competent evidence is against a 
direct link between the veteran's service and his chronic 
otitis externa, the preponderance of the evidence is against 
the claim of entitlement to direct service connection.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve reasonable doubt in favor 
of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 
supra.





						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for chronic otitis externa 
is denied.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


